FERGUSON, Judge
(dissenting):
The issue presented in this case is of the utmost importance to both the Government and the accused. It is an issue which has concerned individuals and governments for centuries. It is the broad question of the delay of justice.
From the historic day at Runnymede, in 1215, when the English barons exacted the Magna Carta from King John, a guiding principle in English, and later American, jurisprudence has been that justice delayed is justice denied. So significant and fundamental is the right to a speedy trial that our forefathers specifically provided for it in the Bill of Rights. Thus, the Sixth Amendment to the Constitution provides in part:
“In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, . . .”
The Congress, in enacting the Uniform Code of Military Justice, provided in Article 10, 10 USC § 810:
“. . . When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.”
In Article 33 of the Code, supra, 10 USC § 833, it provided:
“When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that officer the reasons for delay."
It is the Government acting through its officers and agents which controls the trial machinery and has the responsibility of insuring a speedy trial to the accused. Where a claim of denial of a speedy trial is made, therefore, the burden is on the Gqvernment to show that it has proceeded with reasonable diligence.1
This Court has followed the general rule that where an accused complains of a deprivation of his right to a speedy trial, each individual case must be considered on its merits, and it is a question of reasonableness under all the circumstances. Cf. United States v Callahan, 10 USCMA 156, 27 CMR 230.
Reasonableness as a test, of course, means different things to different people. No definite numerical standard can be adopted which would be applicable to all cases. A delay of a stated period of time, while unreasonable in one case, may be perfectly proper in another where the circumstances are different. In determining what period of time is ordinarily considered reasonable, it is proper for this Court to consider service regulations bearing on the matter. In that connection, Air Force Regulation 111-10, dated September 27, 1951, sets forth certain “time standards for *404the disposition of court-martial matters.” Any time consumed in excess of the standards therein announced is considered to be “delay” and is required to be fully explained in the chronology sheet in the record of trial.2
For a general court-martial, that regulation provides that charges should be preferred within three days after an accused is arrested or confined by military authorities of the command in which trial is held. Five days thereafter the report of the Article 32 (Code, supra, 10 USC § 832) investigation should be complete. One week from that date charges should be referred for trial, and ten more days may elapse until sentence or acquittal, a total of twenty-five days in all.
This, in essence, is an administrative interpretation that the expiration of the above periods of time is reasonable and should be construed to mean that delays exceeding those limits are ■unreasonable unless satisfactorily explained.
Turning to the facts of the instant case, we have the accused returning to his home base on July 20, 1957, after having been absent without leave. Approximately two days later charges were preferred. Appellate Exhibit 1, which contains the out-of-court hearing wherein counsel presented argument on the defense motion to dismiss, shows that the law officer did not there admit evidence of accused’s hospitalization. In considering the correctness of his ruling, this Court should not rely upon facts not in evidence before him at the time he ruled. Cf. United States v Wilson, 10 USCM A 337, 27 CMR 411.
As to Charge I, the chronological facts presented to the law officer included no more than the following:3
July 20, 1957 .Accused returned to home station.
July 22, 1957 (approximately) .. . .Charges preferred.
October 16, 1957 .New and Additional Charges preferred.
October 21, 1957 .Charges referred for pretrial investigation.
November 12, 1957 .Accused served with copy of charges and trial set for December 10.
November 19, 1957 .Accused goes absent without leave.
December 7, 1957 .Accused returned to station.
December 17,1957 (approximately) Accused again goes absent without leave.
Nearly three months elapsed after charges were initially preferred before they were referred to an investigating officer for an Article 32 investigation. This delay is unsatisfactorily explained. Trial counsel’s statement concerning the time necessary to investigate the charges shows nothing to justify the delay in ordering the investigation. A delay of three months after arrest before an investigation is ordered is patently unreasonable. Nor is any reason shown why trial originally scheduled for December 10 was not held at that time. The accused, though absent without leave in November, had returned to the base by December 7th. The accused, testifying in mitigation, stated that he telephoned the staff judge advocate on December 12th or 13th, and asked when he was going to be court-martialed. The reply, undisputed in the record, was, “It’s been delayed, sometime in February and it’s not definite then.”
Under the circumstances, it is manifestly clear to me that the Government did not sustain its burden of showing *405reasonable diligence in proceeding to trial on Charge I. I would, therefore, dismiss Charge I.
As to the Additional Charge, the chronology before the law officer showed no more than the following:
April 2, 1958 .Accused returned to home station from an absence without leave.
April 8, 1958 .Charges preferred.
April 17, 1958 .Investigating officer’s report completed.
May 14, 1958 .Accused served with charges.
July 11, 1958 .Accused tried, convicted, and sentenced.
Here, I am not prepared to say that any delay was unreasonable as a matter of law except that delay from May 14, when accused was served with charges, until July 11 when he was tried. As to this approximate two-month period, the Government again failed to show it proceeded with reasonable diligence.
The trial counsel stated to the law officer that he waited until June 12, 1958, for the arrival of a deposition from the First National Bank of Marion, North Carolina. This, however, does not serve to show reasonable diligence on the part of the Government as there was no showing as to when the deposition was requested. And the charge sheet reflects that the alleged offenses upon which information would be sought from that bank were committed on February 23, 1957, and March 1, 1957 — both more than fifteen months before the deposition was received on June 12, 1958. No satisfactory explanation is offered as to why the deposition could not have been secured sooner. Trial counsel did say that “nothing in this matter in the way of obtaining evidence or running an investigation on a bad check charge can commence prior to the time the man returns, as in this case, from an absence without leave.” Even if we were able to accept this contention, the record reflects that the Article 32 investigation — which included the charges concerning the checks — was completed on October 23, 1957. Thus, waiting for a deposition from the bank does not satisfactorily explain the delay from May 14, 1958, to July 11, 1958.
Under the circumstances of this case, where there was already an unreasonable delay as to Charge I, and considering the fact that the specifications of the Additional Charge were for absence without leave — which are notoriously simple cases to investigate and prosecute — the Government’s burden, if anything, is greater in showing reasonable diligence. Rather than making such a showing, it has by the further delay compounded the effect of its original inaction.
I find, therefore, that the Government has not sustained its burden in showing reasonable diligence in proceeding to trial. The accused having been deprived of his Constitutional and statutory right to a speedy trial as to all the Charges, I would order all Charges dismissed.
In summary, the majority here not only reaches what I view as an improper result but it considers matters not before the law officer at the time he ruled. This is contrary to our recent holding in United States v Wilson, supra. The opinion ignores the fact that no explanation was given as to why trial was not held on December 10, 1957, as scheduled, even though accused was present and urging an early trial. It erroneously permits subsequent misconduct of the accused to relate back and vitiate an earlier delay. And, finally, the opinion improperly places upon the accused the burden of making a request for trial. This, again, is in contravention of this Court’s statement in United States v Wilson, supra, that “demand for trial is not an invariable condition precedent to a motion to dismiss the charges on the ground of deprivation of a speedy trial.” Such a complete about-face in approach within a period of two weeks cannot but confuse the law in this important area.

 If anything, this burden on the Government should be greater in the military where there is no procedure for the accused to obtain his release on bail and where there is no opportunity to seek habeas corpus in the court before which his trial is pending. Although, as the opinion notes, a request for trial can be directed to the convening authority and others, there is no practical way to contest the convening authority’s action or inaction until trial so that such request merely becomes evidence of accused’s good faith and serves to add to the Government’s burden of showing reasonable diligence.


 In this regard, the chronology sheet in this case simply excludes the earlier proceedings from its computation and starts with April 2, 1958.


 Not all the facts in this and a later chronology in this opinion were before the law officer when he ruled. The additional facts are recited for clarity of discussion. The majority opinion makes no attempt to limit its consideration to those facts before the law officer at the time of his ruling.